Citation Nr: 1047608	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right foot arthritis 
(originally claimed as gout), including as secondary to service-
connected bilateral pes planus (flat foot).

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for right knee 
arthritis, including as secondary to service-connected bilateral 
flat foot.

3.  Entitlement to service connection for right knee arthritis, 
including as secondary to service-connected bilateral flat foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Roanoke, Virginia, which 
determined new and material evidence was not submitted to reopen 
the right knee claim and denied the right foot claim.

The Veteran failed to report for his Board Hearing at the Board's 
Central Offices, which a June 2010 Board letter informed him was 
scheduled for September 2, 2010.  There is no evidence in the 
claims file that he did not receive the letter, or evidence the 
letter was returned to VA by postal authorities as undeliverable.  
Neither is there evidence that he requested that the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702 (2010).

The Board notes that the RO deemed the right foot claim to be a 
petition to reopen a claim for right foot gout.  In as much as 
arthritis is an entirely different pathology, the Board as styled 
the issue as it appears on the cover sheet.  

For the reasons discussed in the remand portion of the document 
below, the issue of entitlement to service connection for right 
knee arthritis, including as secondary to service-connected 
bilateral flat foot is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the probative evidence shows there is no 
currently diagnosed right foot arthritis disorder.

2.  A March 2004 rating decision denied service connection for 
bilateral knee arthritis, and the Veteran did not appeal.

3.   The evidence submitted since the March 2004 rating decision, 
by itself, or when considered with the previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Right knee arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).

2.  New and material evidence sufficient to reopen a claim for 
entitlement to service connection for right knee arthritis has 
been submitted.  The claim is reopened.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.159, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in May 2007 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  The letter 
also informed the Veteran why his right knee claim was previously 
denied and the type evidence needed to reopen it.  The Board 
finds the letter met all time and content requirements.  
38 C.F.R. § 3.159(b)(1); see also Kent v. Nicholson, 20 Vet. App. 
1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  Neither the Veteran nor his representative asserts 
that there is additional evidence to be obtained, or that 
evidence was requested or identified that VA failed to obtain.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  Thus, VA may address the merits of the claim.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).

Legal Background of Right Knee Claim

VA received the Veteran's initial claim for right knee (claimed 
as bilateral knee) arthritis in March 2003.  Service treatment 
records note one instance in January 1970 where the Veteran 
complained of right leg pain x three days.  The possibility of a 
stress fracture was noted, but there are no further entries to 
confirm that possibility.  He was excused from prolonged walking 
or marching for two days.  Reports Of Medical Examination For 
Periodic note no abnormality of the right knee.  Neither is there 
evidence of right knee arthritis having manifested to at least a 
compensable degree within one year of separation from active 
service.

VA outpatient records of 1983 note complaints of occasional left 
knee swelling over the prior two months but no complaints related 
to the right knee.  The April 2003 VA fee-basis general 
examination report notes the Veteran report that his arthritic 
symptoms began after he left active service and started work in 
heavy construction.  He denied prior trauma or surgery.  Physical 
examination revealed no heat, redness, swelling, or effusion.  
Range of motion was 0 to 110 degrees with no pain, fatigue, or 
weakness.  There was no evidence of instability.  McMurray's and 
drawer signs were negative.  The examiner noted that the mild 
decrease in range of motion was secondary to the mild 
degenerative changes without acute bony abnormality of the right 
knee.  The examiner noted further that the degenerative changes 
were related to age as well as the gouty changes shown on X-ray.

The July 2003 fee-basis examination report notes the Veteran 
reported he had experienced arthritic changes in his right knee 
as of two years earlier, and that it was not due to an injury.  
He also noted it was perhaps related to his bilateral foot 
problems, and that his main symptoms were that his knees and legs 
hurt constantly.  He also reported tingling in his legs and 
hands, and he denied osteomyelitis.  Physical examination 
revealed the right knee as normal in appearance.  Range of motion 
was full, with pain beginning at 120 degrees of flexion.  The 
Board notes that normal range of motion for the knee is 0 to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  The examiner rendered 
a diagnosis of arthralgia and noted the right knee X-rays were 
normal.

In response to the RO's request to opine on any relationship to 
the Veteran's bilateral flat foot, the examiner noted the 
disorder could alter one's gait and cause changes in the bone 
structure.  The examiner cautioned, however, that he did not have 
first hand knowledge that the Veteran in fact had right knee 
arthritis; but, if the X-rays showed right knee arthritis, it 
could be secondary to the flat feet as well as the Veteran's 
excessive weight.  Nonetheless, there was at least a 50-50 
probability that right knee arthritis, if confirmed, is causally 
related to the flat foot disorder.  The examiner also noted that 
the March 2003 X-rays revealed gouty changes in the feet, 
specifically the great toe.  An October 2003 X-ray examination 
report notes X-rays showed a normal right knee.  The articulating 
margins were normal, and there was no evidence of acute fracture 
or dislocation.

The March 2004 rating decision noted that X-rays were normal and 
that the diagnosis at the July 2003 examination was arthralgia, 
rather than arthritis.  The claims was denied, as pain alone is 
not a disease or injury.  An RO letter, also dated in March 2004,  
notified the Veteran of the decision and of his appeal rights.  
The claims file contains nothing to indicate he did not receive 
the March 2004 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither is 
there any record of the Veteran having submitted a timely notice 
of disagreement with that decision.  Thus, the March 2004 rating 
decision became final and binding on the Veteran.
 
New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
One means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  Id.  "New" 
evidence means more than evidence that has not previously been 
included in the claims folder.  The evidence, even if new, must 
be material, in that it is evidence not previously of record that 
relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  Moreover, if 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

The primary evidence added to the record since the March 2004 
rating decision is a letter from a VA physician, F.L., M.D.  Dr. 
L notes in a September 2007 letter that he reviewed service 
treatment records of January 1970 provided him by the Veteran 
that noted leg pain.  Dr. L noted that that could have 
potentially been the initial symptoms of osteoarthritis of the 
knees that has progressed through the years.

Dr. L's opinion, though tentative, is not tested for weight and 
credibility for purposes of determining if the claim will be 
reopened.  In light of the conflicting diagnoses at the April 
2003 and July 2003 examinations, to include the conflicting X-ray 
examination reports, Dr. L's letter raises a reasonable 
possibility of proving the claim.  Thus, the Board finds new and 
material evidence has been submitted, and the claim is reopened.  
38 C.F.R. § 3.156(a).  As noted in the remand portion below, 
however, the Board deems further development is indicated before 
deciding the claim on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Right Foot

The legal requirements for service connection set forth earlier 
in this decision are incorporated here by reference.  The service 
treatment records note the Veteran's history of calluses of both 
feet that did not respond to conservative treatment, as they 
recurred after each regimen.  Medical authorities determined 
surgery would only worsen the disorder.  A Physical Evaluation 
Board determined the disorder rendered the Veteran physically 
unqualified to perform the duties required of a Marine, and he 
was discharged.  Service treatment records do not note arthritis 
of the right foot.  There is no evidence of any right foot 
arthritis having manifested to a compensable degree within one 
year of separation from active service.

The March 2003 fee-basis examination report notes the Veteran 
required no devices for ambulation.  There was no painful motion 
or edema of the feet or toes.  Dorsiflexion of the toes, ankles, 
and palpation of the metatarsal heads did not produce any 
abnormalities.  The examination noted that there was no 
limitation  of function or standing or walking.  X-rays were 
interpreted as having shown mild degenerative changes at the 1st 
metatarsal phalangeal joint.  The diagnosis was bilateral fallen 
arches with 1st metatarsal phalangeal joint and small calcaneal 
spurs.  The July 2003 fee-basis examination did not diagnose any 
right foot arthritis, and the right foot X-ray was normal.

The Board notes, as did the RO, that the Veteran's original claim 
was for gout.  The examination reports note the Veteran's reports 
that he was in fact diagnosed with arthritis, to include all over 
his body.

With regard to the Veteran's assertion, the Board has to make two 
separate determinations: first, is he competent to make the 
statements?; and second, if competent, are the statements 
credible?  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau, 492 F.3d 
at 1377.  Lay evidence may also be competent to establish medical 
etiology or nexus-assuming the aforementioned criteria are 
present.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009). 

While the Veteran is certainly competent to describe his pain and 
stiffness, etc., the Board finds that diagnosis of arthritis is 
beyond the knowledge and experience of the average layman, as 
joint pain is but one factor to be considered in making the 
diagnosis.  See 38 C.F.R. § 3.159(a)(1).  Nonetheless, as just 
noted, although not a medical professional, the Veteran is still 
competent to report a contemporaneous diagnosis by a competent 
professional-if the Board finds his assertion credible and 
reliable.  The Board's assessment of the evidence, including that 
below, however, leads to the finding that the Veteran's recall is 
not reliable on this matter and therefore incredible.

First, any arthritis of the right foot diagnosed involved the 
right great toe, not the foot or ankle.  The Board notes that the 
Veteran is already service connected for a metatarsal disorder 
associated with the pes planus.  Second, none of the examination 
reports or outpatient records note arthritis in any other part of 
the right foot.  Thus, the Board finds no factual basis of a 
competent medical diagnosis of right foot arthritis that may have 
been communicated to the Veteran in some fashion that he might 
pass on to other medical professionals.  Further, there is no 
evidence of a relationship with the Veteran's active service or 
his service connected flat foot disability.  Thus, there is no 
factual basis to support the Veteran's lay report of a diagnosis 
of right foot arthritis.  In light of these factors, the Board is 
constrained to find the preponderance of the evidence is against 
the claim on both a direct and secondary basis.  38 C.F.R. 
§§ 3.303, 3.310.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to service connection for right foot arthritis 
(originally claimed as gout), including as secondary to service-
connected bilateral flat foot, is denied.

New and material evidence has been received to reopen a claim for 
entitlement to service connection for right knee arthritis, 
including as secondary to service-connected bilateral flat foot, 
and the claim is reopened.  The appeal is granted solely to that 
extent.


REMAND

The Board needs additional medical input to reconcile the 
examination reports as they concern a diagnosis of right knee 
arthritis and Dr. L's report.  Dr. L's letter strongly suggests 
that the only part of the service treatment records the Veteran 
provided him is the entry of January 1970.  If that is in fact 
the case, Dr. L had no access to the several entries related to 
the Veteran's bilateral foot problems that eventually led to his 
discharge that might well serve to place the entry in context.  
To afford the Veteran every opportunity to prove his claim, the 
Board will refer the claims file to the provider that has 
provided a tentative favorable nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated the 
Veteran for a right knee disorder since March 
2008.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the veteran the opportunity to obtain 
and submit those records for VA review.

2.  After the above is complete, refer the 
claims file to Dr. L and ask for 
clarification, if any, of his September 2007 
report based on his review of the claims file.  
Request Dr. L to opine if in fact the Veteran 
has a current disorder of arthritis of the 
right knee.  If so, is any diagnosed arthritis 
age related or secondary to some other 
etiology?  If any diagnosed right knee 
arthritis is not age related, is it at least 
as likely as not (a 50-50 probability) that 
nonage-related right knee arthritis is related 
to the Veteran's active service or to his 
service-connected bilateral flat foot?

As concerns any relationship to the service-
connected flat foot, if it is not at least as 
likely as not the cause of any right knee 
arthritis, does it aggravate it-that is, 
chronically worsens it, in any way?

If Dr. L is no longer available, the AMC/RO 
will refer the claims file to an equally 
qualified physician examiner.  Should the 
substitute examiner advise an examination is 
necessary to render the requested opinions, 
the AMC/RO shall arrange it.  The claims file 
must be provided for review as part of any 
examination conducted.

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	 "It is at least as likely as not" 

